DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 6 September 2019.
Claims 1-17 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6 September 2019 was filed on the mailing date of the initial disclosure.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 6 and 14 are objected to because of the following informalities:  grammatical errors.  The claims recite selecting one or more personalized recommendation, and should state “recommendations” and further state that the selection is from a plurality of personalized recommendation, again should be recommendations and finally the last wherein limitation states that the plurality of personalized recommendation is, and should recite “the plurality of personalized recommendations are.  Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, independent claims 1, 9, and 17 recite a series of steps for determining a context and identifying a personalized recommendation. While the specification in at least [0060-0066] describe using a convolution neural network to analyze visual imagery, the specification does not sufficiently identify how the context is derived from the visual imagery data or what type of analysis is applied.  There is no indication as to how specific images or data are associated with any specific stored contextual information or how the two are interrelated.  With regards 
Additionally, Claims 4 and 12 outline detecting objects, actions, generating a textual description and determining the context of the actions using the description and rules.  However, the specification lacks written description to support these limitations since it merely sets forth that a module, such as a LSTM language model generates a textual description.  There is not sufficient detail outlining how the objects and actions are detected or how the description is generated and context is determined beyond that machine learning techniques and specific types of models are used.
Claims 5 and 13 describing determining a sentiment and the specification in at least [0047 and 0067] describe using a machine learning technique based on data, the machine learning technique including a support vector machine.  However, the written description lacks adequate support to illustrate how the actual sentiments for each type of task are determined.  Examples are provided as to 
The dependent claims inherit the deficiencies of the claims from which they depend.
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In conjunction with the 112 a rejections above regarding a lack of written description, it is unclear how the context of the one or more actions is determined based on the multimodal data using a machine learning technique, how a personalized recommendation is identified and how a sentiment is determined.  Because the determined context is unclear, and is the claimed basis for identifying the recommendations, how the recommendations themselves are identified from 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The independent claims recite the limitations for receiving a request, providing a workflow, determining a context and an instance of struggle and identifying a personalized recommendation.  These limitations, as drafted, illustrate a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind.  But for the “by an assistance system”, the claims encompass a user simply making a series of observations and evaluations in their mind.  The mere nominal recitation of a generic system does not take the claim limitations out of the mental processes grouping.  Thus the claims recite a mental process which is an abstract idea.
This judicial exception is not integrated into a practical application.  The claims recite additional elements for receiving multimodal data and that the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong Two above, the additional elements in the claims amount to no more than mere instructions to apply the exception using the generic assistance system.  The same analysis applies here in 2B and does not provide an inventive concept.
For the receiving step that was considered extra solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine and conventional activity in the field.  The specification does not provide any indication that the assistance system is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI and OIP Techs court decisions in MPEP 2106.05d indicate that mere collection of receipt of data using a computer is a well-understood, routine and conventional activity when it is claimed in a merely generic manner, as it is here. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kwatra (US 2020/0043355) in view of Illindala et al. (US 2016/0154656).
As per Claim 1 Kwatra teaches:
A method of providing context based personalized assistance, the method comprising:  
5providing, by the assistance system, a workflow to the user based on gathered data (Kwatra Figs. 4A-B, 5, 6, and 7 illustrate identifying and providing audio/video guidance instructions for assisting a user with performing a selected task as is further described in at least [0116-0117, 0056-0059, 0091]); 
receiving, by the assistance system, multimodal data associated 10with one or more actions performed by the user while performing each step of the workflow (Kwatra Figs. 4A-B, 5-7 illustrate and are described in at least [0004, 0016-0017, 0056, 0058-0059, 0069, 0071, 0091] as gathering audio/video or any type of input data associated with actions being performed while performing steps of a workflow or guidance instructions); 
determining, by the assistance system, a context of the one or more actions (Kwatra Figs. 6-7 and at least [0056, 0058, 0072, 0078, 0091-0093] illustrate and describe determining contextual factors associated with actions being performed by users using machine learning and other modeling and analytic techniques) and an instance of struggle by the user in performing the one or more actions to complete each step of the workflow based on the received multimodal data based on a 15machine learning technique (Kwatra Figs. 6-7 and at least [0056, 0058-0059, 0076, 0091] illustrate and describe detecting and determining a level of difficulty by the user in performing a set of tasks associated with one or more guidance instructions using machine learning, modeling and other analytic processes); and 
identifying, by the assistance system, a personalized recommendation for the user in real time for performing the one or more actions based on the determined context, and the determined instance of struggle, wherein the personalized recommendation is provided to the user for completing the task (Kwatra Fig. 7 illustrates utilizing the context and difficulty to provide additional guidance instructions to a user for completing a task as is further described in at least [0056-0059, 0074-0078, 0091-0093]).  
Kwatra does not explicitly recite receiving a request for assisting a user in performing a task or that the initial guidance instructions are provided in response to a request for assistance.  However, Illindala teaches a system, method and medium for providing and supplying contextual help to a user of an application. Illindala further teaches:
receiving, by an assistance system, a request for assisting a user for performing a task (Illindala in at least [0004, 0014, 0040] describes a help system receiving user requests for help); 
providing, by the assistance system, a workflow to the user based on the received request (Illindala Fig. 4 and at least [0004, 0016, 0023, 0044, 0048] describe providing short and long term solutions from the system to help a user based on the user request for help) 
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to provide a workflow to a user based on gathered data to include the techniques for responding to particular requests for help because each of the elements were known, but not necessarily combined as claimed.  The technical 
As per Claim 2 Kwatra further teaches:
wherein the workflow provided to the user comprises at least one of an image, a text description, a video, or an animation (Kwatra the initial guidance instructions can be images, audio, video or textual as is illustrated and described in at least Figs. 4-7 and [0056, 0059 and 0091]).  
As per Claim 3 Kwatra further teaches:
wherein the multimodal data of the user 25comprises at least one of a captured image, a captured video, a recorded audio, action logs or interacted text with the assistance system (Kwatra the data gathered relating to the execution of the guidance instructions can relate to their progress, performance, etc. as is illustrated and described in at least Figs. 3-7 and at [0004, 0051, 0056-0057, 0069, 0091]) .  
As per Claim 4 Kwatra further teaches:
wherein the determining the context comprises: detecting at least one of one or more objects, and state of the one or more objects in the multimodal data (Kwatra in at least [0014, 0050-0051, 0056-0059, 0071, 0078, 0091] illustrate ;  5
detecting the one or more actions performed by the user on the one or more objects (Kwatra in at least [0016, 0056-0059, 0071, 0078, 0091] describe detecting tasks performed on the objects); 
generating a textual description based on the detected one or more actions and at least one of the one or more objects, and the state of the one or more objects  (Kwatra in at least [0056-0059, 0070, 0078, 0092] describe generate instructional guidance based on the detected actions and objects and their progress and state of performance); and  10
determining the context of the one or more actions using the generated textual description and a domain specific rule (Kwatra in at least [0056-0059, 0065-0070, 0072, 0076, 0078, 0092] describe determining contextual information and factors for the tasks using the textual and domain specific knowledge).  
As per Claim 5 Kwatra further teaches:
wherein the determining the instance of struggle by the user comprises:  15determining a sentiment of the user based on the received multimodal data, using a machine learning technique; and identifying the instance of struggle by the user based on the determined sentiment, and the determined context (Kwatra [0071-0072] illustrate and describe using the analytic and machine learning to recognize a user by identifying movements and or facial expressions that may indicate contextual factors associated with the instructions as well as an area that may require additional instruction, i.e. .  
20 As per Claim 6 Kwatra teaches providing personalized guidance instructions and additional instructions or help when needed based on the analysis of the performance of the tasks including expressions, i.e. sentiment, and other contextual factors identified, e.g. personalized recommendation based on the determined context and the determined instance of struggle by the user to complete a step of the workflow, wherein 25the plurality of personalized recommendation is generated based on determined sentiment and the determined context.  
Kwatra does not explicitly recite that the additional recommendations are selected from a  plurality of recommendations however Illindala further teaches:
wherein the identifying the personalized recommendation comprises: selecting one or more personalized recommendation from a plurality of personalized recommendations (Illindala in at least [0037, 0045, 0050] describe providing immediate solutions to users that can be further refined, e.g. selected from, indication may be received from a user that refiune the selection of the immediate solutions offered, several immediate solutions can be identified and a user can choose which to utilize).  
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to provide a customized recommendation in the form of additional guidance to a user to include the techniques for providing several sets or types of solutions that can be chosen from because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements perform the same function as they did individually.  By enabling sets of additional instructions to be provided automatically from which a user can choose what kind of additional help or guidance they desire, the combination will result in increased user efficiency without spending time manually tracking down a solution to a problem or a problem executing a set of instructions (Illindala [0020]).
As per Claim 7 Kwatra further teaches:
wherein the personalized recommendation provided to the user comprises at least one of an audio suggestion, a video suggestion, a text suggestion, suggestion through animation, or a suggestion through an image (Kwatra Fig. 7 illustrates and at least [0056, 0059, 0074-0078, 0091-0093] describe that additional guidance can include image, audio, video or any additional instructional information).  
5 As per Claim 8
wherein the personalized recommendation comprises one or more steps containing details for performing the one or more actions in each step of the workflow (Kwatra Fig. 7 illustrates and at least [0056, 0059, 0074-0078, 0091-0093] describe that additional guidance includes step by step details for performing actions or assisting in performing actions from an initial set of guidance instructions).
As per Claims 9-16 and 17 the limitations are substantially similar to those set forth in Claims 1-8 and are therefore rejected based on the same reasons and rationale set forth in the rejections of Claims 1-8 above. As for the processor and communicatively coupled memory and the CRM that that includes executable instructions Kwatra illustrates in at least Figs. 1, 2, 3 and describes in at least0041-0059, 0090-0094] system elements including a processor and memory as well as a computer readable medium that can store and execute instructions to apply the disclosed methodology.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rossi, JR. et al. (US 2005/0268234) Strategies for Providing Just in Time User Assistance.
Easton, JR. et al. (US 2006/0085750) Intelligent Web Based Help System.
Joseph et al. (US 2013/0117668) Presentation of Multiple Sources of Application Guidance Information.
Yeh et al. (US 2014/0245141) Contextual User Assistance for Cloud Services.
O’Connor et al. (US 2016/0080570) Guiding Agents in an Enterprise Over Aggregated Interactions.
Gopalakrishnan et al. (US 2017/0300482) Obtaining Insights from a Distributed System for a Dynamic, Customized, Context Sensitive Help System.
Duesterwald et al. (US 2018/0136949) Path-Sensitive Contextual Help System.
Yaseen et al. (US 2019/0265865) Context Based Assistance and Service Workspace.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623